
	
		II
		110th CONGRESS
		1st Session
		S. 1791
		IN THE SENATE OF THE UNITED STATES
		
			July 16, 2007
			Ms. Klobuchar (for
			 herself, Mr. Crapo, and
			 Mr. Craig) introduced the following bill;
			 which was read twice and referred to the Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To amend the Farm Security and Rural Investment Act of
		  2002 to reauthorize, and increase funding for, the biodiesel fuel education
		  program.
	
	
		1.Short titleThis Act may be cited as the
			 Biodiesel Education and Expansion Act
			 of 2007.
		2.Biodiesel fuel education
			 programSection 9004(d) of the
			 Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8104(d)) is amended by
			 striking $1,000,000 for each of fiscal years 2003 through 2007
			 and inserting $2,000,000 for each of fiscal years 2008 through
			 2012.
		
